Citation Nr: 0931631	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-36 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.	Entitlement to service connection for the cause of the 
Veteran's death.

2.	Entitlement to nonservice-connected death pension 
benefits.

3.	Entitlement to accrued benefits. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from September 1943 to 
November 1945.          He died in 1973. The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center, which denied entitlement to the benefits 
sought.


FINDINGS OF FACT

1.	The Veteran died due to the immediate cause of lung 
cancer with metastasis.

2.	A disability incurred in or aggravated by service did 
not cause or contribute substantially or materially to the 
Veteran's death.

3.	The appellant's annual countable income is in excess of 
the applicable limitation for an individual with no 
dependents in order to establish entitlement to nonservice-
connected death pension.

4.	The appellant's application for accrued benefits was 
filed more than one-year subsequent to the date of the 
Veteran's death.




CONCLUSIONS OF LAW

1.	The criteria to establish service connection for the 
cause of the Veteran's death are not met. 38 U.S.C.A. §§ 
1110, 1310, 5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2008).

2.	The criteria for entitlement to accrued benefits are not 
met. 38 U.S.C.A. § 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.1000 (2008).

3.	The criteria for basic eligibility for nonservice-
connected death pension benefits are not met. 38 U.S.C.A. §§ 
101, 1521 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1, 3.3, 
3.12a (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1). 

The RO has informed the appellant of what evidence would 
substantiate the claim for service connection for the cause 
of the Veteran's death through VCAA correspondence dated 
March 2006 which notified her as to each element of 
satisfactory notice set forth under the Pelegrini II 
decision. The November 2007 Statement of the Case (SOC) 
explained the general criteria pertaining to establishing 
entitlement to the benefit sought, and provided citation to 
the corresponding law and regulations. The VCAA notice 
further indicated the joint obligation between VA and the 
appellant to obtain pertinent evidence and information, 
stating that VA would undertake reasonable measures to assist 
in obtaining further VA medical records, private treatment 
records and other Federal records. See Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002). 

During the pendency of this appeal, the Court issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007) which 
set forth a new standard as to notice under the VCAA 
pertaining to a claim for DIC benefits under 38 U.S.C.A. § 
1310 (where premised upon service-connected disability). 
Generally, the notice provided must include (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected. In this instance, the Veteran did not 
have any service-connected disabilities during his lifetime, 
apart from service connection for various dental disorders 
entirely for VA outpatient treatment purposes. The March 2006 
VCAA letter provided to the appellant explained that medical 
evidence was required establishing that the cause of the 
Veteran's death was related to an injury or disease of 
service origin,           and therefore set forth sufficient 
notice information as to meet the requirements of        the 
Hupp decision. 

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). The VCAA notice provided to the appellant met 
the above standard given that it preceded issuance of the 
April 2007 rating decision on appeal. 
 
The RO has taken appropriate action to comply with the duty 
to assist the appellant. This has involved supplementing the 
existing evidence of record through attempting to obtain 
identified medical records from several private hospitals. In 
each instance, the medical facility in question responded 
that the records sought were either not on file or had been 
disposed of. There is no indication that any further 
reasonable follow-up measures to obtain these records is 
warranted. See 38 C.F.R. § 3.159(c)(1). In support of her 
claim, the appellant has provided several personal 
statements. The appellant has not requested the opportunity 
to appear at a hearing. The record as it stands includes 
sufficient competent evidence to decide the claim. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, no further 
action is necessary to assist the appellant. 
 
In sum, the record reflects that the facts pertinent to the 
claim for service connection for the cause of the Veteran's 
death have been properly developed, and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits.  
 
As to the additional claims for entitlement to death pension 
and accrued benefits, these matters may be decided entirely 
according to application of the pertinent laws and 
regulations that delimit benefit eligibility. There is no 
further factual information that could be obtained from the 
appellant that would be outcome determinative. Where the law 
and not the facts are controlling upon the disposition of a 
case, it has been held that the VCAA does not apply. See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development which indicates no 
reasonable possibility that any further assistance would aid 
in substantiating the claim the VCAA is inapplicable). See 
also Mason v. Principi,    16 Vet. App. 129, 132 (2002); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000)). Hence, 
adjudication of these claims may also proceed. 

Analyses of the Claims

Service Connection for Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death. 38 
U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.312(a) (2008). This determination will be made by 
exercising sound judgment, without recourse to speculation, 
after a careful analysis of all the facts and circumstances 
surrounding the death, including, particularly, autopsy 
reports. Id. A service-connected disability will be 
considered the principal cause of death when the disability 
singly or jointly with some other condition was the immediate 
or underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b). A contributory cause of death 
is inherently one not related to the principal cause. In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death. It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown there was a 
causal connection. 38 C.F.R. § 3.312(c). See, e.g., 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) 
(addressing requirements for consideration of disabilities 
attributable to service as contributory, as well as direct 
cause of death in dependency and indemnity compensation (DIC) 
claims). See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

A review of the service medical history and other supporting 
evidence does not provide a basis to conclude that the cause 
of the Veteran's death is related to an incident of his 
service. 

The record reflects that the Veteran died in 1973 due to the 
immediate cause of death of lung carcinoma with metastasis. 
There were no contributing causes of death listed on the 
death certificate. Recent attempts to obtain records of the 
Veteran's hospitalization preceding when he died have not 
yielded any findings since those medical facilities have 
indicated that such records are no longer available. The 
basis upon which to decide this claim essentially consists of 
service treatment records. Based on these service records, 
there is no indication of any diagnosed respiratory disorder 
or pathology of the lungs during the Veteran's service. The 
Veteran's condition of lung cancer had its initial onset 
several decades after he underwent separation from service. 

The appellant has raised the contention that the Veteran had 
exposure to airborne chemicals in the occupational capacity 
of having poured gunpowder into shells during manufacturing 
ammunition. However, his service personnel records indicate 
that this constituted his work prior to service entrance, and 
that while in service his primary occupational duty was as an 
armed guard on board U.S. Merchant Marine vessels. There is 
no basis upon which to indicate a likely association between 
the cause of the Veteran's death and any component of his 
military occupational duties.


On additional review of the record, during the Veteran's 
lifetime he did not have any compensable service-connected 
disabilities. There were various occasions following his 
separation when service connection was granted for VA 
outpatient treatment purposes only for dental disabilities 
consisting of treatment for damaged or carious teeth. There 
is no allegation and the record does not suggest that a 
dental disability of any type had a role in the events that 
led to the cause of his death. Service treatment history is 
further absent mention of a diagnosed medical disorder that 
could reasonably be considered a possible contributing cause 
of death in the circumstances of this case.

Accordingly, the competent evidence does not establish that a 
disorder of service origin was a direct or contributing 
factor in the cause of the Veteran's death.            The 
Board has also taken into account the appellant's own 
assertions in adjudicating this claim. However, as a 
layperson without the requisite background and training her 
statements as to causation are not dispositive, and require 
consistent medical findings. See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski,  2 Vet. App. 492, 
494 (1992). 

For these reasons, the Board is denying the claim on appeal 
for service connection for the cause of the Veteran's death. 
The preponderance of the evidence is unfavorable on this 
claim, and hence the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski,             1 Vet. App. 49, 55 (1990).

Nonservice-connected Death Pension

Pension is a benefit payable by VA to veterans of a period of 
war who meets the service requirements prescribed in section 
1521(j) because of a disability, or to survivors of such 
veterans. 38 U.S.C.A. § 1541(a) (West 2002 & Supp. 2008); 38 
C.F.R. § 3.3(b)(4) (2008). Basic entitlement exists if (i) 
the veteran served in the active military, naval or air 
service for 90 days or more during a period of war; (ii) is 
permanently and totally disabled from nonservice-connected 
disability not due to his or her own willful misconduct; and 
(iii) meets the net worth requirements under 38 C.F.R. § 
3.274, and does not have an annual income in excess of the 
Maximum Annual Pension Rate (MAPR) specified in 38 C.F.R. §§ 
3.23. See 38 U.S.C.A. §§ 1502, 1521(j) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.3(a) (2008). The MAPR is published in 
Appendix B of VA Manual M21-1 and is to be given the same 
force and effect as if published in VA regulations. 38 C.F.R. 
§§ 3.21, 3.23.

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions. See 38 U.S.C.A. § 1503(a); see also 38 
C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a). Social Security 
Administration (SSA) income is not specifically excluded 
under 38 C.F.R. § 3.272. Such income is therefore included as 
countable income. 

Under the applicable guidelines, the MAPR for a surviving 
spouse with no dependents at the time the appellant initially 
filed her claim in January 2006 for nonservice-connected 
death pension was in the amount of $7,094. In order to be 
deducted, medical expenses had to exceed $354. M21-1, Part I, 
Appendix B.  

Effective December 1, 2006, the MAPR was increased to $ 
7,329. To be deducted, medical expenses had to exceed $366. 
Id.

Effective December 1, 2007, the MAPR was increased to $ 
7,498. To be deducted, medical expenses had to exceed $375. 
Id.

Effective December 1, 2008, the MAPR was increased to $ 
7,933. To be deducted, medical expenses had to exceed $397. 
Id.


Based on the information the appellant has provided, her 
total income is in the amount of $12,092, which clearly 
exceeds the applicable MAPR. The appellant has reported 
countable income in the amount of $730 SSA benefits monthly, 
and $562 black lung benefits monthly based upon the Veteran's 
former employment. There are no applicable exclusions from 
these sources of income according to the available financial 
background information. The appealed has identified an 
additional Medicare deduction of $88 from her monthly SSA 
benefits, however this has already been taken into account in 
calculating the total amount of qualifying SSA benefits.

In view of the above the appellant does not meet the 
criterion for receipt of nonservice-connected death pension 
of having had an annual income of less that the applicable 
MAPR, and the comprehensive requirements for entitlement to 
the benefit sought have not been met. The claim for 
entitlement to nonservice-connected death pension is 
therefore denied. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the disposition of a claim is based on the 
applicable law, and not the facts of the case, the claim must 
be denied based on a lack of entitlement under the law). 

Accrued Benefits

The applicable law provides that, upon the death of a 
veteran, his lawful surviving spouse shall be paid periodic 
monetary benefits to which he was entitled at the time of 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death, and due and unpaid for 
a period not more than two-years prior to the last date of 
entitlement. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

An amendment to 38 U.S.C.A. § 5121 removed the two-year 
restriction upon payment of accrued benefits, providing that 
a claimant may recover the full amount due prior to the date 
of the veteran's death. This amendment, however, applies only 
to deaths occurring on or after the date of enactment, which 
was December 16, 2003. See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 104, 117 Stat. 2651 (Dec. 16, 2003). 
Since in this case the Veteran died prior to the date of 
enactment, the revised provision is not applicable.

An application for accrued benefits must be filed within one-
year after the date of the veteran's death. 38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c). See also Smith v. Brown, 10 
Vet. App. 330, 333 (1997). 

A claim for death pension or dependency and indemnity 
compensation by a surviving spouse shall include a claim for 
any accrued benefits. 38 C.F.R. § 3.1000(c); see also 38 
C.F.R. § 3.152(b).

The appellant filed a VA Form 21-534, Formal Application for 
DIC, Death Pension and Accrued Benefits in February 2006. The 
Veteran did not have any claims for service connection 
pending at the time of his death. The claims file further 
reflects that the appellant did not file an application for 
accrued benefits until more than one year after the date of 
the Veteran's death which was in 1973. The filing of an 
application for accrued benefits several years subsequent to 
the date of the Veteran's death was outside the applicable 
time limit. The law pertaining to eligibility for accrued 
benefits is dispositive on the present issue, and therefore 
the appellant's claim must be denied because of the absence 
of legal entitlement under the law. See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).









ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to nonservice-connected death pension benefits is 
denied.

Entitlement to accrued benefits is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


